Judgment of the Kings County Court convicting the defendant of the crime of murder in the second degree and sentencing him to Sing Sing Prison for a term of not less than twenty years and not more than the term of his natural life, "with five to ten years added to the minimum term for the possession of a dangerous weapon, and order denying the defendant’s motion for a new trial upon the ground of newly-discovered evidence, unanimously affirmed. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ.